AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Middle District
                                                     __________       of North
                                                                District       Carolina
                                                                          of __________

   METROPOLITAN LIFE INSURANCE COMPANY                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:19-cv-420
                                                                       )
 SANDRA BURCHETT WALKER, in her individual                             )
capacity and as Executor of the Estate of Phillip Ray                  )
                   Alford, et al.                                      )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sandra Burchett Walker, in her individual capacity and as
                                             Executor of the Estate of Phillip Ray Alford
                                           174 Pinecrest Lane
                                           Lexington, NC 27292




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Jesse A. Schaefer
                                           Womble Bond Dickinson (US) LLP
                                           555 Fayetteville Street, Suite 1100
                                           PO Box 831
                                           Raleigh, NC 27601
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk May
                                                                                                               or Deputy
                                                                                                                     24,Clerk
                                                                                                                         2019


/s/ Michelle Coyne



                   Case 1:19-cv-00420-WO-JLW Document 6 Filed 05/24/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-420

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                     Case 1:19-cv-00420-WO-JLW Document 6 Filed 05/24/19 Page 2 of 2
